DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to an amendment filed 01/20/2021 with an After Final response dated 01/20/2021, which is hereby entered.
Claims 1, 4, and 6-20 are pending.
Claims 1, 4, 15, 19, and 20 are amended.
Claims 2, 3 and 5 are cancelled.


Allowable Subject Matter

Claims 1, 4, and 6-20 are allowed.

The following is an examiner's statement of reasons for allowance:

Applicant’s arguments filed 01/20/2021 are persuasive and while Kayama and Yoshida generally disclose an air conditioners with circular shaped grille with inlet and outlet ports and utilizing a heat exchanger and air flow control guides, and while Umaya and Yoshida generally teach curved or circular air flow guides, and Kayama further teaches an air guide that moves into an insertion space, none of the references taken either alone or in an obvious combination with the prior art of record disclose a ceiling mountable air conditioner with the precise form and structure, including:


(Claim 1) "…an outlet, at least substantially surrounding the circular shaped grille through which to discharge air suctioned through the inlet to an outside of the housing, and having a substantially ring-shaped portion; an airflow control guide unit including at least one curved blade and configured so that, when the air conditioner is mounted on the ceiling, the at least one curved blade curvedly extends horizontally along the substantially ring-shaped portion of the outlet, and the airflow control guide unit is insertable into the insertion space and is linearly movable along a vertical axis between a first position and a second position, wherein while the airflow control guide unit is in both the first position and the second position, the airflow control guide unit is located outside of the outlet farther radially from [[the]]a center of the circular shaped grill than 


(Claim 15) "…a first guide surface forming an inner circumference of an outlet passage inside the housing, a second guide surface forming an outer circumference of the outlet passage, and an outlet, at least partially surrounding the circular shaped grill

(Claim 19) "…an insertion space inside the housing, and an outlet, around the inlet and having a ring shape with an outer perimeter of the outlet being further radially from a center of the circular shaped grill than an inner perimeter of the outlet, to discharge air suctioned through the inlet to an outside of the housing; an airflow control guide unit including at least one curved blade that, when the air conditioner is mounted on the ceiling, curvedly extends horizontally along the outlet, and is insertable into the insertion space; and a heat exchanger inside the housing, with the outlet being farther radially from the center of the circular shaped grill than the heat exchanger, wherein, when the air conditioner is mounted on the ceiling, the airflow control guide unit is linearly movable along a vertical axis between a first position in which the airflow control guide unit is located outside the outlet farther radially from the center of the circular shaped grill than the outer perimeter of the outlet and is inserted into the insertion space so that the air discharged through the outlet does not collide with the at least one curved blade, and a second position in which the airflow control guide unit is located outside the outlet 

in combination with the remaining elements and features of the claimed invention. It is for these reasons that the applicant's invention defines over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment
of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such
submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILIO J SAAVEDRA whose telephone number is (571)270-5617.  The examiner can normally be reached on M-F: 9:30am-5:30pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Velez-Perez can be reached on (571) 270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EMILIO J SAAVEDRA/Primary Patent Examiner, Art Unit 2117